Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the
Nor thn District of Lowe?)

Division

Case No.
awl Coty tur

Plaintiffis)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

“V

CEPAE ¥AP IDS, TR POLICE Se NETHEND
(ses

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names, Do not include addresses here.)

RECEIVED
JUL 03.2019

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) [_]yves Ano

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

(Non-Prisoner Complaint)

 

NOTICE

birth; a minor’s initials; and the last four digits of a financial account number.

other materials to the Clerk’s Office with this complaint.

forma pauperis.

 

Federal Rules of Civil Procedure 5,2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Case 1:19-cv-00073-CJW-KEM Document 3 Filed 07/09/19 Page 1 of 9

Page 1 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Saml- Conctreyy Cuter
Address 46 4b Sandy? poll le
protup BAA © 54 Bd- Copper! Tk 7019
ney rte eS City State Zip Code
Ure aoe County DALLAS
5 ager” . gt Telephone Number
tr sot Gs _ E-Mail Address Scceerd 1@ hatmarD. conn
pe
pyr d “1 B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both, Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name COAL PAPIDS TH Fhe Wewhret
Job or Title (if known) Aiso Pot icermem in SUV it 40, Fe, 92
Address 50G Ist 8+S Ww
Cedar Laps TA p2+oy
City State Zip Code
County LywnV
Telephone Number ZlA~ Zipt- 04 34

 

E-Mail Address (if known)

 

[| Individual capacity “| Official capacity

Defendant No. 2

 

 

 

 

 

Name CASEY'S CAS STATI on
Job or Title (fknown)
Address 7o| SMALL. SE
Cider Crore LA 67401
City State Zip Code
County LINN
Telephone Number SBi9- 3y¢- 43579

 

E-Mail Address (if known)

 

[| Individual capacity 7] Official capacity

Case 1:19-cv-00073-CJW-KEM Document 3 Filed 07/09/19 Page 2 of 9 bau 2:0F
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Il.

Defendant No. 3
Name
Job or Title Gf known)
Address

 

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if'known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (ifknown)

 

 

 

[| Individual capacity [] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

7 state or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

SH Annundinent CARL'S — :
Fhe Amud eat WIth Disabil Ach de. ae BD SCRAIAINAT ION 5
HAZASSMENT, CoBLEON

YOLLCE! SAUEAS Above 2 Tammenoor On)
CeeIzeeorn

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Tae

 

Case 1:19-cv-00073-CJW-KEM Document 3 Filed 07/09/19 Page 3 of 9 Page 3 of 6
Ford wig hand writing. TC jengt ik teat ove

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

coat

Hil.

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”

42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color

of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal am Called additional pages if needed. _. Hert tp yu? A x dink, Lwd

ile hen L eS
nd = coud td. ered habe by By an WW On 1B Jum WA@ SiSAM 4

at ZI Vabey 04 G20 PH, He WUE VEI wHrnrdatrorr fo forte meso
(Aue Caatep Oye Cop Une a NWoareng od but made no er 47

“Wel Leady i me, Te prog try © dea vy ep Wace meee

Statement of Claim (7 4 MH Oly Cop dedtrt Shey word

Gulag ny). ME MAE Bp A Wt Tee

a woke suri t % Agi

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims, Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A. Where did the events giving rise to your claim(s) occur?

CASEYS Gas CTADIN & 4p) Bn & SE- Cedar Lepds

 

B. What date and approximate nis did the events Meee y rise '8 your claim(s) occur?

Setar 2014 @ Paty (a 75, 32 bits

 

@ What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

LeIUnL DIA @S1 iS dm \ i. she

— (ye HY reahyypm X “7

Luniots pa alae a. twrsen bdr terlibs rab £ ona =
fy-un Ww 2 alutuy wy ot Other & ert? + re oad
Thack wating WAL Na wy Wey to tad rohtmm Whint i

fr arerrnanl U4 Hd) ssithry at a tlhe cLoyest tythe haley
hurt Ue RAAVOOMS Wes The COS e+e Just Otay fhe. Tee
edd 40d WER WL Ana thary - te

Pre top le about U') WI piacic han 2 pAus ey.

i? Adio. dvi06d7 BeCIWKEMU Document BRIE HOS obisb“Pand 019" a 6
Ong HO @rrtet ML tv fot lotery there ly aw a

bs

oop

 
wey Sure in Hw tube, if Mode Sounks .

Obiimily somorne Cathid +h. ahrad O-TWme.

Ou CIbkg WA, T who af Vaep and glct gurchaaad
Pind war LC wut 0 @ tale. The Lond L Qu agg Heong
a oat) Cogs SLUT U4. + dupa Sethe phuice cert UN
obec <0 Re bu Wop, Llende Wacy, Wn ied CHM np
Mi ZG ervuldct OndurStarsd A yowd he std . le coma!
aothv Osatedey CAaShve 42 TrRA- Lush teo An KBrean-
KW 2QAW rArsevrue~ Via LOS yucat (AWAD Ho Chu Pos

Ld an Veo IR 2@r.
fc f o Keer) 4 As :
= Ps wrn TH Ke wet & VDL ADU, hdres Mihatiaeenaeh
\U eS WSUS GAR Arum: L RA Vn We vichidl
Ao WBN ULM, YA OER EMRUCYMEALS a. mae
De WarcryVoRs Sica dpe} to Vio YU SI VWUCVOR

S yams (ye Leet OAM ot my (ke, BAR rch oO CUD

aig SUN QUINCE AU2e Halle kabel to Yar DEQ g
nyt Od care Cpt geh Mut WAI ULS BUCAd - we
ted O WLONUHS ob — Pret vot wovilore - etn UV

1 wre do reg ce Ure tila Lyin L- l,

SS
BWA WS WRLKS»

Due to ly ot Abr’ grovlum, T either dover hear os
WSA0- as 1S A GOAnOd deren I WWE WK Lewde
+t AVA Kear ok Wr Tedrigerndte mm wrhot re
pra Hence, Marine aidr arert valine ™

~ ‘ =. x re otk wine
CRS TS W057 LC IWREM Bodimesis Pied 670g9 Pages ole
Vir, Wwrac ybur Weariee Site CO VS onl tAred*
court. Do NOT include any habeas corpus claims with this complaint. Those claims
should be filed separately on a special habeas corpus form which the Clerk of Court can
send to you upon request.

Other Instructions

There is a fee of $400.00 for filing your complaint. You will also be required to pay the
cost of notifying each defendant on your complaint. If you feel you cannot pay the full
filing fee and service costs for this action, you should fill out AO 240 (Application to
Proceed in District Court without Prepaying Fees or Costs (Short Form) attached hereto,
If there is more than one plaintiff, each plaintiff must complete a separate AO 240 form.
The completed form(s) must be signed and returned to the Clerk of Court with the
completed Pro Se 15 form.

Mail your Pro Se 15 complaint to the address below. With your complaint you must send
either a check/money order for $400.00 or a completed and signed AO 240 form. When
all forms have been received, the Clerk of Court open a case and assign it to a judge.

Mailing Address: Clerk of Court
United States District Court
Northern District of Iowa
111 7" Avenue SE, Box 12
Cedar Rapids IA 52401

Your complaint will not be considered by the court unless you have followed these
instructions and those instructions on the forms themselves.

3

Case 1:19-cv-00073-CJW-KEM Document 3 Filed 07/09/19 Page 6 of 9

 
#T.C. oovl-
Spatrats Way t dedid beltinre he blind cop about
hig Weeninp Xa & he Racca tel wyicyy pnt,

Neso, wheneper LT vse an AhLadiny th heop Wt heay beer
pa We (Www ~ fr 2tam,l, tyre OMewiry ditternt nile
briauce £ aLUAys had hackyent nnigt , Re nectoor

may hednrg asd
rh weep ynertere v1 hy Wearrig
oladut — Some xt oo TU .
ffi, Sisee 2a UE oe bio Ws, WIN blaole heer

lolnd try. Theothir Le was MW

Mhe Uri cop violate the Deguvtnat 4FIune
Grtdiltres > thy Ament aux pith QSabjities Ack.
le hat Mate con ebier fo cenunuinr carte ty M2 etd.
Tears read Wag WE recepr Fry "Wicroyhome s

A Yoe cops viblatul TA A he ADA— uster went
hartssmut % eserm ~ by Ssisee Wee Danner
Chari,

C god Fv ni Pord Zoymrk SAAC

——

Dy deol 2 one K (MEALS Caro. 2 du Heceey A
CASES y\ilackt [6 oS Cte ZK - federally pyre

. —} _
tg
OAV

: Cp AK
oa tharrp discrvundal Qeense Ha GARG 7

cer .
pre atm med Sun Hine ovary vees Closed »

 

wage PEAS MADE ALOR WUT MS , DT Wrd So SEX
v Base 1:19:cvh0073-CIWKEN ‘BEchthants“Filéa OF0/T6 Page 7 of 9
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV.

* Sta

<

far ANNE
he,

# TH RAL ULE WS Dynuitcana WR ® sala lites Act
EHO AAR WRU NY VU Cary MA LEW)

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Am Aveod fo tnd auothev ylrte to At food & & Fe plaa dr

OY MLE Fear EM Whenwer Tw Wotay's Coad -

Raw Knew BWV dal Ud Wr cape calud dre eblere
GO MR toys koe, Sitylarcned to We wer AP
(ware Want Trak 2 gatd EW ney Ser K had wm reget ?
eat ret Z Hae wir the OS % Char Violate nk
Amen hs WAKO sea \itin ACE Antiay SUBUInt aut,

Thin USL Woltg rq CAN 1 fats aL eo drah LoMrnau~ a
Park BW BL WAM YA erveniwe Curonnaio = Wurok

 

OK Vaan vores ‘Yon Sart} Bogan You yes 2
Wie inte cog SWenld hove been wecnadtt
ONSQUCIIEEE Ucar AS Or Coe. K coy SMVmr) bower LOO
WRRAAR CLUN Liner YUN &% CYISIS: bese:
Be ae ee Has Cedar Cored oA Ydice, DEF rerd oor

0973-C JW KEN Dagument 3. Filed Q7/0@/1% Pages of9 Page 59
OWA orks Laws ,cogereolir, Bros CONCUMIAY Ye

  

=

<P
e Se

 
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

Date of signing: 4 Tih D1‘

5 ie nn —~
Signature of Plaintiff 2. () DAT i Cuil Ay
Printed Name of Plaintiff = Coury Onto /

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm

Address

 

 

 

City State Zip Code

Telephone Number

E-mail Address

 

 

Case 1:19-cv-00073-CJW-KEM Document 3 Filed 07/09/19 Page 9 of 9 Page 6 of 6
